Citation Nr: 1224329	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-18 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of broken neck to include arthritis.

2.  Entitlement to service connection for left leg numbness.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for a left elbow disorder.

6.  Entitlement to service connection for a thoracolumbar spine disorder.

7.  Entitlement to service connection for neuropathy, right hand.

8.  Entitlement to service connection for neuropathy, left hand.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional relevant evidence which has been considered in conjunction with the paper claims file prior to issuing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his statement received in April 2009, the Veteran indicated that he had not received notice of the requirements for substantiating his claims as the notice letter had been mailed to the wrong address.  Review of the file confirms that the address to which the VCAA notice, rating decision, and Statement of the Case were sent was incorrect when compared to the address provided by the Veteran at the time of his claim.  These documents were sent to [redacted] instead of the Veteran's correct address on [redacted].  It is unclear whether the mail was forwarded to the Veteran or if his representative kept him sufficiently aware of his submission deadlines to perfect his appeal prior to the address correction made prior to the issuance of the April 2012 Supplemental Statement of the Case.  As such, it is unclear whether the Veteran received notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with regard to these claims and another notice letter should be mailed to his correct address.

Additionally, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran's service treatment records show that he was injured during service in a motor vehicle accident in October 1985, which resulted in a C5-C6 unilateral facet dislocation.  This medical record refers to several beers that the Veteran consumed prior to this accident.  In order for the Veteran to be eligible for service connection for this injury, it must be found to have occurred in the line of duty and not as the result of his own willful misconduct or his abuse of alcohol or drugs.  See 38 C.F.R. § 3.1(m).  The record does not contain a line of duty determination relating to this accident, but the reference in the medical record of the Veteran's alcohol consumption prior to the accident suggests that such a determination may have been made at the time.  Thus, VA must first attempt to locate any line of duty findings regarding this accident.

The Veteran's April 2009 statement also indicated that he was having symptoms associated with his claimed disabilities.  Specifically, he reported neck pain, trouble sleeping, a heavy-headed feeling, and a lack of sensation in fingers.

If the Veteran's October 1985 motor vehicle accident is not found to be the result of his own willful misconduct or abuse of alcohol or drugs, then this incident combined with his lay evidence of current symptoms would be sufficient to trigger VA's duty to provide an examination for his claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was previously scheduled for examinations in May 2012 and he failed to report for those examinations.  However it is unclear from the record whether notice of these examinations was sent to the Veteran's correct address.  As such, VA will attempt to schedule the Veteran for new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Resend VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 to the Veteran at his correct address.

2.  Request all service department records related to the October 1985 motor vehicle accident, including any line of duty determination made with regard to this accident.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If no line of duty determination was made, the record reflect this.

3.  If the Veteran's October 1985 motor vehicle accident is not determined to be the result of his own willful misconduct or abuse of alcohol or drugs, schedule him for a VA examination by an orthopedist, neurologist, and/or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any neck disorder and associated neurologic conditions found to be present, to include pain, neuropathy, and insomnia.  The claims folder must be made available to and reviewed by the examiner.

The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the October 1985 motor vehicle accident.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


